Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant did not amend any of the claims.
	
	On Page 11 of Applicant’s remarks filed 11/18/2021, Applicant argues “The radar system of Xu et al. has nothing to do with a LORAN system. Indeed, as noted above, the operating frequencies and intended ranges of operation between the radar system of Xu et al. and a LORAN system are far different. Moreover, the primary reference to Enge has its own manner of providing messages - using pulse position modulation (PPM). Accordingly, one of ordinary skill in the art would not look to somehow discard the PPM message system of the LORAN system of Enge and replace it with the radar message system between adjacent vehicles of Xu et al.”
	Examiner respectfully disagrees.
	The radar signal is a periodic signal, while Enge and Xu might use different radar installations, the periodicity of a radar signal does not change. Xu states that the time gap between radar signals can be used to send a message. This can be used in different Loran stations. Enge could use PPM and still utilize the spacing in the radar signals to send a message after the pulse from modulation has been sent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 – 4,6,7,9, 11 – 16, 18, 19, 21 – 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Enge et al. (US 4821038)(further referred as Enge) in view of Xu et al. (US 20210003661)(further referred as Xu)
Regarding claim 1, Enge teaches:
A radio frequency (RF) Precision Navigation and Timing (PNT) system comprising (transmission of communication messages in digital form on Loran-C and similar radio navigation signals (Col 1, Line 7)).
configured to generate a plurality of message RF bursts based upon an input message(simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 1, Line 26))
a plurality of LOng RAnge Navigation (LORAN) stations (master station (Col 1,Line 57))
each LORAN station comprising a LORAN antenna (Respective Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna( Col 6, Line 47)).
a LORAN transmitter coupled to said LORAN antenna and configured to transmit a series of LORAN PNT RF pulses (Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna - Loran-C navigation pulses simultaneously containing communication data ( Col 6, Line 47)).
having a time spacing between adjacent LORAN PNT RF pulses (millisecond pulse spacing (Col 6, Line 62, Fig 4)).
at least one of said plurality of LORAN stations comprising a message embedding generator  coupled to said LORAN transmitter (Loran-C navigation and message communication system(Col 3, Line 6)).
 Enge fails to teach:
with each message RF burst being in the time spacing between respective adjacent LORAN PNT RF pulses. 
However, Xu teaches that the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B).
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 2, Enge in view of Xu teach the limitations set forth above.
Enge teaches said message embedding generator is configured to generate the… to be uncorrelated from the series of LORAN PNT RF pulses (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 2, Line 26)). Enge does not teach plurality of message RF bursts.
 Xu teaches plurality of message RF bursts the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B).
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 3, Enge in view of Xu teach the limitations set forth above.
Enge teaches each LORAN transmitter is configured to transmit eight LORAN PNT RF pulses in a Group Repetition Interval (GRI); said message embedding generator is configured to generate the… using a fixed frame arrangement based upon the GRI. (Turning to FIG. 1, at the bottom, three successive groups of eight navigation pulses P1-P8 are shown as blocks GRIA, GRIB, and then GRIA (Col 4, Line 23 and Fig.1)). Enge does not teach plurality of message RF bursts.
However, Xu teaches plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)).
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. 
Regarding claim 4, Enge in view of Xu teach the limitations set forth above.
Enge teaches each LORAN transmitter is configured to transmit eight LORAN PNT RF pulses in a Group Repetition Interval (GRI); wherein said message embedding generator is configured to generate the… using an adaptive frame arrangement based upon the GRI. (Enge teaches: (Turning to FIG. 1, at the bottom, three successive groups of eight navigation pulses P1-P8 are shown as blocks GRIA, GRIB, and then GRIA (Col 4, Line 23 and Fig.1)) and bit flip (Col 4, Line 57)). Bit flipping makes the adaptive frame to be viable since it all depends on the message being received and what kind of modulation is necessary. Enge does not teach plurality of message RF bursts.
However, Xu teaches  plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)).
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 6, Enge in view of Xu teach the limitations set forth above.
Enge teaches said at least one of said plurality of LORAN stations comprises a first group of LORAN stations configured to transmit…in a synchronized arrangement with one another (a synchronization word may be transmitted (Col 1, Line 58)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches plurality of message RF bursts. (The radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)). 
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 7, Enge in view of Xu teach the limitations set forth above.
Enge teaches said plurality of LORAN stations comprises a second group of LORAN stations configured to relay the input message from a message source to the first group of LORAN stations to be modulated into…(Loran-C navigation and message communication system in which a plurality of successive Loran-C pulses (Col 3, Line 6)). Enge does not teach the plurality of message RF bursts .
However, Xu teaches the plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)). 
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in 
Regarding claim 9, Enge in view of Xu teach the limitations set forth above.
Enge teaches said message embedding generator is configured to generate an encrypted message based upon the input message and generate… based upon the encrypted message (encoding described herein, with bit-flip inversion, insures zero imbalance after four Loran-CGRI's, and irrespective of the nature of the input communication data(Col 7, Line 31)). It is understood that encoding is the same as encrypting. Enge does not teach the plurality of message RF bursts.
Xu teaches the plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)). 
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 11, Enge in view of Xu teach the limitations set forth above. 
Enge further teaches further comprising a receiving device configured to receive at least the plurality of message RF bursts. The groups of spaced Loran-C pulse transmissions are received (Col 1, Line 18)).
Regarding claim 12, Enge in view of Xu teach the limitations set forth above. 
The groups of spaced Loran-C pulse transmissions are received (Col 1, Line 18)).
Regarding claim 13, Enge in view of Xu teach the limitations set forth above. 
Enge further teaches:
A LOng RAnge Navigation (LORAN) station comprising (transmission of communication messages in digital form on Loran-C and similar radio navigation signals (Col 1, Line 7)).
a LORAN transmitter configured to transmit a series of LORAN Precision Navigation and Timing (PNT) RF pulses (transmission of communication messages in digital form on Loran-C and similar radio navigation signals (Col 1, Line 7)).
having a time spacing between adjacent LORAN PNT RF pulses (millisecond pulse spacing (Col 6, Line 62, Fig 4)).
a message embedding generator coupled to said LORAN transmitter and configured to generate a plurality of message RF bursts based upon an input message (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 1, Line 26))
Enge fails to teach with each message RF burst being in the time spacing between respective adjacent LORAN PNT RF pulses. However, Xu teaches it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008). 
Enge and Xu are considered analogous because they are both in the field radar communication systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the 
Regarding claim 14, Enge in view of Xu teach the limitations set forth above.
Enge teaches message embedding generator is configured to generate… to be uncorrelated from the series of LORAN PNT RF pulses. Enge teaches :(simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 2, Line 26)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)).
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 15, Enge in view of Xu teach the limitations set forth above.
Enge teaches LORAN transmitter is configured to transmit eight LORAN PNT RF pulses in a Group Repetition Interval (GRI) and wherein said message embedding generator is configured to… using a fixed frame arrangement based upon the GRI. Enge teaches: Turning to FIG. 1, at the bottom, three successive groups of eight navigation pulses P1-P8 are shown as blocks GRIA, GRIB, and then GRIA Col 4, Line 22). Enge does not teach generate the plurality of message RF bursts. 
However, Xu teaches generate the plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)). 
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.

Regarding claim 16, Enge in view of Xu teach the limitations set forth above.
Enge teaches said LORAN transmitter is configured to transmit eight LORAN PNT RF pulses in a Group Repetition Interval (GRI) Turning to FIG. 1, at the bottom, three successive groups of eight navigation pulses P1-P8 are shown as blocks GRIA, GRIB, and then GRIA (Col 4, Line 22) and wherein said message embedding generator is configured to generate… using an adaptive frame arrangement based upon the GRI. Enge teaches (the data is multiplied by a "bit flip" or inversion sequence or its complement(Col 1, Line 49)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)). 

Regarding claim 18, Enge in view of Xu teach the limitations set forth above. 
Enge further teaches:
A LOng RAnge Navigation (LORAN) receiving device to be used with a LORAN station (Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna - Loran-C navigation pulses simultaneously containing communication data ( Col 6, Line 47)).
LORAN transmitter configured to transmit a series of LORAN Precision Navigation and Timing (PNT) RF pulses (Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna - Loran-C navigation pulses simultaneously containing communication data ( Col 6, Line 47)).
message embedding generator coupled to said LORAN transmitter and configured to generate a plurality of message RF bursts based upon an input message (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 1, Line 26))  and Xu the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B). 
LORAN receiving device comprising a LORAN receiving antenna the (Respective Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna( Col 6, Line 47)).
LORAN receiver circuitry coupled to said LORAN antenna and configured to recover the series of LORAN PNT RF (Respective Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna( Col 6, Line 47)) and Loran-C pulses that provide a perfect balance irrespective of the nature of the data in the message (Col 2, Line 56).
message recovery circuitry coupled to said LORAN receiver circuitry and configured to recover the input message from the plurality of message RF bursts (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 1, Line 26))
Enge fails to teach:
having a time spacing between adjacent LORAN PNT RF pulses
with each message RF burst being in the time spacing between respective adjacent LORAN PNT RF pulses
pulses having the time spacing between respective adjacent LORAN PNT RF pulses
However, Xu teaches:
having a time spacing between adjacent LORAN PNT RF pulses(It may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008))
with each message RF burst being in the time spacing between respective adjacent LORAN PNT RF pulses (It may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008))
pulses having the time spacing between respective adjacent LORAN PNT RF pulses (It may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008))
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Enge with the teachings of Xu in order to have LORAN be used as a message transmission system. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulate to carry a message in order to maximize data communications between stations.
Regarding claim 19, Enge in view of Xu teaches the limitations set forth above.
Enge teaches wherein… are uncorrelated from the series of LORAN PNT RF pulses. Enge teaches: (Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna - Loran-C navigation pulses simultaneously containing communication data ( Col 6, Line 47)).
However, Xu teaches the plurality of message RF bursts (the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008 figure 2A and 2B)). 
Enge and Xu are considered analogous because they are all talking about data transfer whether of messages or locations. Therefore it would have been obvious to someone of ordinary skill in the art 
Regarding claim 21, Enge in view of Xu teach the limitations set forth above. 
Enge further teaches a method for radio frequency (RF) Precision Navigation and Timing (PNT) and messaging (A Loran-C communications technique (Abs)).
operating a plurality of LOng RAnge Navigation (LORAN) stations (to be sent by a master station Col 1, Line 57))
each LORAN station comprising a LORAN antenna (Respective Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna( Col 6, Line 47)).
a LORAN transmitter coupled to the LORAN antenna and configured to transmit a series of LORAN PNT RF pulses(Respective Loran-C pulses generated in the radio-frequency transmitter "Tmtr' under control of the time-standard controlled timer and broadcast from the antenna( Col 6, Line 47)).
operating at least one of the plurality of LORAN stations comprising a message embedding generator coupled to the LORAN transmitter (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 2, Line 26)) 
Enge does not teach having a time spacing between respective adjacent LORAN PNT RF pulses and configured to generate a plurality of message RF bursts based upon an input message. However, Xu  it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
Regarding claim 22, Enge in view of Xu teach the limitation set forth above.
Enge teaches the message embedding generator is configured to… to be uncorrelated from the series of LORAN PNT RF pulses (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form (Col 2, Line 26)). Enge does not teach generate the plurality of message RF bursts. 
However, Xu teaches generate the plurality of message RF bursts (it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008)).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
Regarding claim 23, Enge in view of Xu teach the limitation set forth above.
(Turning to FIG. 1, at the bottom, three successive groups of eight navigation pulses P1-P8 are shown as blocks GRIA, GRIB, and then GRIA (Col 4, Line 23 and Fig.1)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
Regarding claim 24, Enge in view of Xu teach the limitation set forth above.
Enge teaches wherein each LORAN transmitter is configured to transmit eight LORAN PNT RF pulses in a Group Repetition Interval (GRI); wherein the message embedding generator is configured to generate…. using an adaptive frame arrangement based upon the GRI (Turning to FIG. 1, at the bottom, three successive groups of eight navigation pulses P1-P8 are shown as blocks GRIA, GRIB, and then GRIA (Col 4, Line 23 and Fig.1)) and bit flipping(Col 1, Line 63) makes the adaptive frame to be viable since it all depends on the message being received and what kind of modulation is necessary. Enge does not teach the plurality of message RF bursts.
 the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
Regarding claim 25, Enge in view of Xu teach the limitation set forth above.
Enge teaches wherein operating the at least one of the plurality of LORAN stations comprises operating a first group of LORAN stations configured to transmit… in a synchronized arrangement with one another. (Usually, pseudo-random or plain data is used to modulate the pulse position, but on occasion, a synchronization word may be transmitted (4)). Enge does not teach the plurality of message RF bursts. 
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.

Enge teaches operating the plurality of LORAN stations comprises operating a second group of LORAN stations configured to relay the input message from a message source to the first group of LORAN stations to be modulated into… (simultaneously with the transmission of Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages, as in digital data information form(Col 1, Line 26)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
Regarding claim 27, Enge in view of Xu teach further comprising operating a receiving device to receive at least the plurality of message RF bursts. (Loran-C and similar navigational broadcast signals, to include in the train of navigation signals, modulations on the same carrier that could contain communication messages(Col 1, Line 27)). Xu teaches it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling 
Regarding claim 28, Enge in view of Xu teach the limitation set forth above. 
Enge further teaches further comprising operating the receiving device to also receive the series of LORAN PNT RF pulses. Pulses of the group of eight Loran-C pulses constituting a group transmission (Col 1, Lines 42).

Claims 5, 17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Enge et al. (US 4821038)(further referred as Enge) in view of Xu et al. (US 20210003661)(further referred as Xu) in further view of Smith et al.(US 20100103989)(further referred as Smith)
Regarding claim 5, Enge in view of Xu teach the limitation set forth above.
Enge teaches said message embedding generator is configured to generate… (Loran-C navigation and message communication system (Col 3, Line 6)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions 
Enge and Xu teach the limitations set forth above, however they do not teach: using quadrature phase shift keying modulation. However Smith teaches using quadrature phase shift keying modulation (the 14-bit SOQPSK-modulated digital output from the FPGA is then applied to an external digital-to-analog converter (DAC) (0073)). 
Enge, Xu, and Smith are considered analogous since they both teach radar communication systems. Therefore it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Enge and Xu with the teachings of Smith in order to have a LORAN system that can also be used for communicating more information without requiring the increase in the bandwidth.
Regarding claim 17, Enge in view of Xu teach the limitation set forth above.
Enge teaches said message embedding generator is configured to generate… (Loran-C navigation and message communication system (Col 3, Line 6)) Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
 (the 14-bit SOQPSK-modulated digital output from the FPGA is then applied to an external digital-to-analog converter (DAC) (0073)). 
Enge, Xu, and Smith are considered analogous since they both teach radar communication systems. Therefore it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Enge and Xu with the teachings of Smith in order to have a LORAN system that can also be used for communicating more information without requiring the increase in the bandwidth.
Regarding claim 20, Enge in view of Xu teach the limitation set forth above.
Enge teaches said message embedding generator is configured to generate… (Loran-C navigation and message communication system (Col 3, Line 6)). Enge does not teach the plurality of message RF bursts.
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions consist of groups of 8 pulses transmitted from each station. Therefore some of these pulses can be modulated to carry a message.
Enge and Xu teach the limitations set forth above, however they do not teach: using quadrature phase shift keying modulation. However Smith teaches using quadrature phase shift keying modulation (the 14-bit SOQPSK-modulated digital output from the FPGA is then applied to an external digital-to-analog converter (DAC) (0073)). 
Enge, Xu, and Smith are considered analogous since they both teach radar communication systems. Therefore it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Enge and Xu with the teachings of Smith in order to have a LORAN system that can also be used for communicating more information without requiring the increase in the bandwidth.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enge et al. (US 4821038)(further referred as Enge) in view of Xu et al. (US 20210003661)(further referred as Xu) in further view of Smith et al.(US 20100103989)(further referred as Smith) in further view of Brown et al.(US 20030027577)(further referred as Brown).
Regarding claim 8, Enge in view of Xu in further view of Smith teach the limitations set forth above.
However they fail to teach the first group of LORAN stations is configured to send an acknowledgement message back to the message source. However Brown teaches a confirmation message is received from the remote wireless communication apparatus (0039). 
Enge, Xu, Smith, and Brown are considered analogous since they are all related to data transfer, therefore it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Enge, Johannessen, Xu, Smith, with the teachings of Brown in order to modify the LORAN message systems with a confirmation message in order to make sure the message is received at the appropriate station.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enge et al. (US 4821038)(further referred as Enge) in view of Xu et al. (US 20210003661)(further referred as Xu) in .
Regarding claim 10, Enge teaches a digitally encoded message based upon an input message from a message source (encoding described herein, with bit-flip inversion, insures zero imbalance after four Loran-CGRI's, and irrespective of the nature of the input communication data (Col 7, Line 31)) Enge also teaches an encryption code segment (encoding described herein, with bit-flip inversion, insures zero imbalance after four Loran-CGRI's, and irrespective of the nature of the input communication data (Col 7, Line 31)). Enge teaches said message embedding generator is configured to generate… (Loran-C navigation and message communication system (Col 3, Line 6)). 

Enge does not teach:
the plurality of message RF bursts based upon a message
a routing preamble
message type preamble
a reply or do not reply instruction
least one of a checksum and a cyclic redundancy check (CRC) of message bits.
However, Xu teaches the plurality of message RF bursts it may be understood that because the radar signal is a periodic signal, a time gap between radar signals in every two adjacent periods may be used to transfer a message (0008).
Enge and Xu are considered analogous because they are in the field of radar communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claim invention to have modified LORAN system of Enge with the teachings of Xu, in order to use LORAN for communicating information. It is understood in the art that LORAN-C transmissions 
Enge in view of Xu teach the limitations set forth above, however they do not teach:
a routing preamble
message type preamble
a reply or do not reply instruction
least one of a checksum and a cyclic redundancy check (CRC) of message bits.
However Brown teaches: message type preamble (The authentication sequence includes the preamble (0062)) and a reply or do not reply instruction (the remote nodes such as the nodes 14 and 16 reply (0065)). 
Enge, Xu, and Brown are considered analogous since they are all in the field of radar and communication. Therefore it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Enge and Xu with teachings of Brown in order to create a viable communication system with synchronized transmission timings of the plurality of systems. 
Enge in view of Xu in further view of Brown teach the limitations set forth above. They do not teach least one of a checksum and a cyclic redundancy check (CRC) of message bits. However, Laviolette teaches a CRC generally may be used as a checksum to detect accidental alteration of the data during transmission or storage (0004).
Enge, Xu, Brown, and Laviolette are considered analogous since they all talk about radar communication. Therefore it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Enge, Xu, and Brown with the teachings of Laviolette in order to achieve a bit checking system that could make sure the error in the data streams are minimized. 

Additional references
Dean, W. N., "Clarinet Pilgrim System", Magnavox, Fort Wayne, Indiana, Sept. 30, 1973
This reference was only used in order to establish the reasoning for combining sources rather than to reject them. 
Conclusion
THIS ACTION IS MADE FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648